 

   
 

Case: 3:19-cr-00081-wmc Document #: 5-3 Filed: 07/15/19-Page-1.oLL.

 

NORTHERN DISTRICT OF TEXA
DALLAS DIVISION

C
=
&
Cc
rm
¢ QS :

UNITED STATES DISTRICT court
f
UNITED STATES OF AMERICA |

 

v. Case No. 3:19-mj-00609-BT *SEALED* U/

COR CO? COD 60? OD

EMMANUEL ODIAH (1)

ORDER APPOINTING FEDERAL PUBLIC DEFENDER
The Court, having considered the Financial Affidavit of the Defendant, finds that the Defendant

is financially unable to obtain counsel.

IT IS, THEREFORE, ORDERED pursuant to Title 18, United States Code, Section 3006A, that
the Federal Public Defender for the Northern District of Texas is appointed as counsel of record for the

above named Defendant. Such appointment shall be for all proceedings, including any appeal.

REBECCA RUFHERRORD
UNITED STA CES MAD ISTRATE JUDGE

SIGNED July 10, 2019.

 

10
